Case 9:19-cv-80730-RS Document 153-3 Entered on FLSD Docket 11/25/2020 Page 1 of 2




                                EXHIBIT C
       Case
11/25/2020               9:19-cv-80730-RS   Document
                                        County               153-3
                                               Highest Particle Pollution Entered
                                                                          2.5 Readingson   FLSD
                                                                                       - Division    Docket
                                                                                                  of Air        11/25/2020
                                                                                                         Resource                Page 2 of 2
                                                                                                                  Management - FDEP

                                                                                                                                        DEP Home          About DEP           Programs    Contact    Site Map     S




 Programs
   Air Home                        Air Quality Monitoring
   Florida's Air
                                   Highest Readings by Year
   Quality
   Public                                                                                         Air Resource Management
   Notices
                            Ad Hoc Reporting
                            Data on this page are updated daily when complete data are received.
 Assistance
   Site Map                                                              It is important to note that the ozone monitoring data less than three
   Glossary                                                             months old viewed on this website have generally not been verified and
   (EPA)                                                                checked for quality assurance in accordance with federal requirements.
   Contact Us

                            More Details about: Belle Glade
                            Ad Hoc Reporting
  Unless indicated,                                                                                     AQS # L099-0008
 documents on this
 Web site are Adobe                                                                                       Belle Glade
  Acrobat files, and
   require the free

                                                                          10 Highest Daily Averages for Year 2020
  reader software.




                                                                                                           PM 2.5 Averages

                                                                          PM 2.5 data below are shown in Micrograms Per Cubic Meter (mg/m3)
                                                       Date                                                 Daily Average


                                                       SEP-4                                                       22.7
                                                       JUL-9                                                        19
                                                       SEP-3                                                        17
                                                      APR-15                                                       16.7
                                                      APR-14                                                       16.3
                                                      JUN-30                                                       15.1
                                                       SEP-5                                                       14.7
                                                      APR-20                                                       14.6
                                                      JUL-10                                                       14.3
                                                      JUN-29                                                       14.1


                                                                                                                                                                                   Federal Air Quality Standard
                                                                                                                                                                                                     Go To Top
                             Last updated: March 02, 2017



    FDEP Accessibility                                         2600 Blair Stone Road, M.S. 5500   Tallahassee, Florida 32399-2400 850-717-9000 (phone) / 850-717-9001 (fax)
    Policy Statement                                                                              Accessibility Statement Privacy Statement
      Copyright
    copyright symbol

 2017 State of Florida
     Disclaimer                                                                          DEP Home | About DEP | Contact Us | Search | Site Map
  Privacy Statement




https://fldep.dep.state.fl.us/air/flaqs/HighReport.asp                                                                                                                                                          1/1
